Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110169625A1 to James et al., which was cited by Applicant, (hereinafter, James).
Regarding claim 1, James discloses:
A vehicle warning system, comprising: a line-of-sight detection unit configured to detect a line of sight of a driver operating a vehicle; a line-of-sight fixedness determination unit configured to determine how much the line of sight of the driver that is detected by the line-of-sight detection unit is fixed {James, paragraph [0008]: The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver [line-of-sight detection], and may include eye fixation data, which may include the direction and duration of eye fixation for the driver [line-of-sight fixedness determination]}; 
a driving condition determination unit configured to determine a driving condition of the vehicle {James, paragraph [0018]: a vehicle control module may be used to adjust the vehicle trajectory in response to a hazard, for example using braking, engine speed control, steering, or other vehicle control signals / paragraph [0054]: A system may be programmed to detect the experience of the driver from the pattern of visual observations of the environment. A system may also be configured to determine whether the vehicle is in an unfamiliar environment, for example from location data such as GPS data / paragraph [0063]: an environment sensor system, such as one or more outward facing sensors and an outward 
James does not explicitly disclose: a warning-level determination unit configured to determine a warning level, based on how much the line of sight of the driver is fixed that is determined by the line-of-sight fixedness determination unit, and the driving condition of the vehicle that is determined by the driving condition determination unit.  In relation to this limitation, James teaches in abstract: a driver monitor providing driver awareness data (such as a gaze track), and an attention-evaluation module identifying hazards as sufficiently or insufficiently sensed by the driver by comparing the hazard data and the gaze track / paragraph [0015]: Driver awareness data may further include eye fixation time data, relating to gaze fixations within the gaze track [gaze track and eye fixation time data / paragraph [0016]: If a gaze track passes over (or close to, for example within a threshold angular separation from) a hazard, the hazard may be identified as a “perceived hazard” that the driver is aware of. Unperceived hazards may have hazard locations outside a predetermined distance from the gaze track / paragraph [0018]: The attention-evaluation processing module combines data from environmental sensors and driver monitor sensors, and evaluates whether the driver has given sufficient attention to each potential hazard. The output may comprise a set of warnings about potential hazards, selecting such warnings according to whether the driver is likely to be aware of each hazard / paragraph [0019]: the driver can be presumed to be aware of hazards that they have looked at, for example as determined by gaze tracking. However, there may be objects at which a driver has looked, about which the driver needs additional warnings because the driver does not appear to have properly predicted that object's current movements and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attention-evaluation processing module of James to determine different warning levels in order to inform severity of potential driving hazards. 
James further discloses: an alerting unit configured to issue an alert based on the warning level that is determined by the warning-level determination unit {James, paragraph [0022]: An example method for assisting safe operation of a vehicle by a driver includes monitoring the vehicle environment using environment sensors supported by the vehicle to obtain hazard data, monitoring the driver to obtain driver awareness data, the driver awareness data including gaze direction data, comparing the hazard data and the driver awareness data to identify perceived hazards and unperceived hazards, and providing alerts to the driver relating to the unperceived hazards}.
Regarding claim 2, which depends from claim 1, James further teaches: wherein the driving condition of the vehicle includes at least one of an operating condition of accelerating and decelerating the vehicle, a condition of route navigation to suggest a route to a destination, and a surrounding condition of the vehicle {James, paragraphs [0018], [0054], [0063], [0021]: signals from the attention-evaluation module can be sent to a vehicle control module that may be used to adjust the vehicle's operation, for example through actuation of braking, acceleration, or steering adjustments}.

Regarding claim 3, which depends from claim 1, James further teaches: wherein the warning-level determination unit increases the warning level when the line-of-sight fixedness determination unit determines that the line of sight of the driver is fixed and the driving condition determination unit determines that the driving condition of the vehicle is dangerous, compared with a warning level when the line of sight of the driver is not fixed and the driving condition of the vehicle is not dangerous {James, abstract, paragraphs [0008], [0015], [0018], [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attention-evaluation processing module of James to determine different warning levels depending on the gaze track and vehicle’s driving condition data in order to inform severity of potential driving hazards based on the two factors.	
Similar reasoning applies to claim 4. 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of US 20210394776 A1 to Okamoto et al. (hereinafter, Okamoto).
Regarding claim 5, which depends from claim 1, James does not explicitly teach: wherein a type of road where the vehicle is running includes an expressway and an ordinary road having a speed limit lower than a speed limit on the expressway, and when the type of road where the vehicle is running is the expressway, the line-of-sight fixedness determination unit applies a stricter criterion than a criterion applied to the ordinary road, to determine fixedness of the line of sight of the driver. Okamoto remedies this and teaches in paragraph [0046], the near accident may be classified into one of levels depending on the speed when the near accident has occurred and the speed limit of the road. It is noted that the speed limit of an ordinary road is lower than the speed limit of an expressway. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed limit consideration feature of Okamoto with the described invention of James in order to apply stricter light-of-sight requirement under a higher speed limit. 
	Similar reasoning applies to claims 6, 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110279676A1 discloses driver’s line of sight evaluation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661